                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

THOMAS BRAGG, III                                                            PLAINTIFF

                                  4:18-CV-00286-BRW

MICAH HALL, individually and in his official
capacity as Deputy Sheriff of Saline County, Arkansas                      DEFENDANT

                                      JUDGMENT

      Based on the Order entered today granting Defendant’s Motion for Summary Judgment,

this case is DISMISSED.

      IT IS SO ORDERED this 13th day of May, 2019.


                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE




                                            1
